Citation Nr: 1401263	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-30 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right hip disability status post right hip arthroplasty.

2.  Entitlement to service connection for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran served on active service from August 1978 to February 1984

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  


FINDING OF FACT

Prior to the promulgation of a decision on the issues on appeal, the Board received letters from the Veteran and his appointed representative requesting that the Veteran's appeal of all remaining issues be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a letter received by the Board in October 2013, the Veteran indicated that he wished to withdraw his remaining claims on appeal, relating to his right hip and right knee, and that he might file a new claim at a later date.  In a November 2013 letter, the Veteran's appointed representative reiterated the Veteran's desire to withdraw his remaining claims on appeal.  Because the Veteran, through his own statement, and the statement of his authorized representative, has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal of entitlement to service connection for a right hip disability status post right hip arthroplasty is dismissed.

The appeal of entitlement to service connection for degenerative joint disease of the right knee is dismissed. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


